DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an initial fill, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 1 recites coupling a gas fill mechanism to the balloon envelope, at least partly removing the balloon from a storage unit, and during a first fill stage, initiating fill of the balloon envelope. The disclosure states in [0009] that the first fill stage may occur during a first percentage of the fill envelope, which is between 15-30% of fill. This percentage is also explicitly recited in claim 11. 
This first fill stage is recited as “initiating” fill, after the fill mechanism is coupled and the balloon is at least partly removed from storage. One of ordinary skill would understand “initiating” this fill would presumably occur when the balloon is at (substantially) 0% fill, i.e. the balloon is (substantially) empty of gas. However the disclosure requires gas to already be present within the envelope, specifically 15-30% of fill. There is no disclosure of any feature or method step to reach the required 15-30% of fill to begin the “initiation” of fill required by the first fill stage. One of ordinary skill would not be able to make or use the method as claimed to “initiate” a fill of a balloon envelope that has already been partially filled, absent the means or method to reach the specific level of fill stated, without undue experimentation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim5-8, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "modulating the lifting apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim. (The manner in which it is recited implies previous recitation.)

Claim 14 recites modulating (ascent position) during the second fill stage based on one or more metrics including start height, start weight, or ideal finished height, however claim 1 recites the modulating based specifically on ideal finished height. It is unclear whether the modulating may be based on metrics that exclude the ideal finished height.

Claim 17 recites the third percentage is between 20-60% of fill, however [0100] states the percentage is the last 20-60%. It is unclear which percentage is required. See MPEP 2173.03
(The specification recites the claim language in [0010]. Any correction to claim 17 should be incorporated into [0010] as well.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619